Citation Nr: 0902942	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan
 

THE ISSUES

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been received to 
reopen the claim of entitlement to service connection for 
PTSD.  A notice of disagreement was filed in September 2005, 
a statement of the case was issued in June 2006, and a 
substantive appeal was received in June 2006.


FINDINGS OF FACT

1.  In an unappealed December 1994 rating decision, the RO 
denied entitlement to service connection for PTSD.

2.  In February 2004, the veteran filed a request to reopen 
his claim of service connection for PTSD. 

3.  Additional evidence received since the RO's December 1994 
rating decision, is new to the record and  relates to an 
unestablished fact necessary to substantiate the merits of 
the PTSD claim, and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The December 1994 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's December 1994 determination, and the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 101(24), 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c) and an unappealed Board denial is final under 
38 U.S.C.A. § 7104, and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
February 2004, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2008).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In March 1993, the veteran filed a claim of service 
connection for PTSD.  In support of his claim, the evidence 
of record contained the veteran's service treatment records, 
service personnel records, post-service VA treatment records, 
post-service private medical records, a stressor statement 
from the veteran, and operational reports from the U.S. Army 
& Joint Services Environmental Support Group.  

Service personnel records reflect that the veteran served in 
Vietnam from April 6, 1970, to May 17, 1971.  He was a member 
of HHT 3rd Sqdn, 5th Cavalry, 9th Infantry Division.  While his 
personnel records do reflect a MOS of Armor Recon Spec in 
February 1970, this was prior to his service in Vietnam.  
During his period of service in Vietnam, his MOS was mech 
helper.  While he did receive some decorations and medals, 
none were indicative of combat service.

In May 1993, the veteran submitted a stressor statement in 
support of his claim.  He reported that in January or 
February 1971, he was in Kason, and there was heavy mortar 
and rocket attacks which destroyed the base and air strip.  
He reported that many people were killed.  He reported that 
he witnessed two American soldiers who were arguing in a bar, 
and one of them was shot by the other.  He reported that in 
October 1970, he was at 'Rock Pile' and he was sniped at by 
Vietnamese troops, and he fired back killing one.  He 
reported that he overdosed on speed and heroin twice and was 
hospitalized.  He reported that in February 1971, he saw and 
participated in a shooting.  He also witnessed a mass burial 
in February 1971.  He generally reported being under sniper 
fire.

A May 1993 VA examination report reflects diagnoses of PTSD, 
depressive reaction, and alcohol and drug abuse.  He reported 
to the examiner that his type of job was in reconnaissance 
and his combat experience was a little more than a year.  
With regard to claimed stressors, he reported that at the 
base camp at the NCO club, two American soldiers were arguing 
and one shot the other.  Other people came to help him, they 
pulled the hand grenade and three or four people were injured 
and went to the hospital.  Another incident he described was 
going in the field and across a bridge, and South Vietnamese 
soldiers were shooting and he was shooting.  He also 
described a volatile post-service personal history.  The 
examiner stated that the diagnosis of PTSD was that he had 
nightmares of some specific experiences; has alcohol and drug 
abuse; has a startle response, flashbacks, and guilt of 
survival.  He also exhibited low self-esteem.

The documentation obtained from the U.S. Army & Joint Service 
contains extracts of Operation Reports-Lessons Learned (OR-
LL) submitted by the XXIV Corps and the 2nd Battalion, 94th 
Artillery which document attacks against Dong Ha during the 
veteran's Vietnam tour; however, the 3rd Squadron, 5th Cavalry 
was not specifically mentioned.  Also retrieved were OR-LL's 
submitted by the 101st Airborne Division which document the 
February and March 1971 attacks against Khe Sanh and the Rock 
Pile areas.  With regard to the incident that occurred in the 
bar, the veteran would need to provide the individual's full 
names, unit of assignment, and the most specific date 
possible.  A search of military records did not list the 
veteran as being sent to a medical facility during his 
Vietnam tour.  

In a May 1994 rating decision, the RO denied entitlement to 
service connection for PTSD on the basis of no evidence of 
verifiable stressors.  

Subsequent to issuance of such rating decision, a VA medical 
report was associated with the claims folder, which reflects 
a diagnosis of PTSD in 1993 and 1994.  In August 1994, the RO 
issued another rating decision, continuing the denial of 
service connection on the basis of no verifiable stressors.

Thereafter, the veteran submitted additional private medical 
records reflecting treatment for PTSD.  In December 1994, the 
RO issued another rating decision, continuing the denial of 
service connection on the basis of no verifiable stressors.  
The veteran did not file a notice of disagreement, and the RO 
determination is final.  38 U.S.C.A. § 7105.

In February 2004, the veteran filed a claim to reopen 
entitlement to service connection for PTSD.  In support of 
his claim, he submitted documentation pertaining to the 3rd 
Squadron, 5th Cavalry (Division Reconnaissance), also 
referred to as the 'Black Knights, which arrived in Vietnam 
in February 1967 and departed in November 1971.  Such 
documentation states that the unit was initially the 
divisional ground reconnaissance squadron of the 9th Infantry 
Division in Vietnam.  After several attachments, in February 
1970, the unit was returned to the 1st Brigade, 5th Infantry 
Division (Mechanized).  In July 1971, the squadron was posted 
to the control of the 101st Airborne Division (Airmobile) 
where it remained until it departed Vietnam.  Thus, such 
information reflects that during the veteran's time in 
Vietnam, his unit was attached to the 1st Brigade, 5th 
Infantry Division.  He also submitted documentation 
pertaining to the history of the 3rd Squadron, 5th Cavalry, 
which included a description of 'Operation Lam Son 719' which 
occurred on January 30, 1971.  Such evidence is new to the 
record, and is material as the veteran was a member of such 
squadron at the time of such operation.  As the veteran's 
claim is determinative on verification of stressors, the 
Board has determined that such evidence is new and relates to 
an unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.  The 
claim of service connection for PTSD, therefore, is reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying service connection claim.  

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the RO while the case 
is in remand status.   


ORDER

New and material evidence has been received to reopen the 
claim of service connection for PTSD.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand section of this decision.


REMAND

With regard to the veteran's claim of service connection for 
PTSD, as discussed, the veteran served in Vietnam from April 
6, 1970, to May 17, 1971, and was a member of HHT 3rd Sqdn, 
5th Cavalry, 9th Infantry Division.  In light of the 
documentation submitted from the veteran detailing the 3rd 
Squadron, 5th Cavalry's participation in 'Operation Lam Son 
719,' the RO should attempt to verify whether the veteran 
participated in such operation.  

VBA's Adjudication Procedure Manual, M21-1 MR, IV, Part ii, 
Subpart 1, Chapter D, Section 14  provides guidance as to the 
development of these cases.  In this case, where available 
records do not provide objective or supportive evidence of 
the alleged in-service traumatic stressor, it is necessary to 
develop for this evidence. Based on the information provided 
by the veteran, the RO should attempt to obtain corroborating 
evidence of the veteran's alleged stressor.

If a claimed stressor is verified, the veteran should be 
scheduled for a VA examination to assess the nature and 
etiology of his claimed PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims folder and prepare 
a summary of all stressors alleged by the 
veteran, to include 'Operation Lam Son 
719' which occurred on January 30, 1971.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's 
units.  

2.  If, and only if, a claimed stressor 
is corroborated, the veteran should be 
scheduled for a VA PTSD examination.  
It is imperative that the claims file 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

     The examiner should be informed of 
the details of the corroborated 
stressor.  If PTSD is diagnosed, the 
examiner should clearly indicate 
whether or not it is due to a 
corroborated stressor. 

3.  Thereafter, review the expanded 
record and determine if service 
connection is warranted.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


